IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 10, 2008

                                     No. 08-50249                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


OTIS W. GRIGSBY, SR.

                                                  Plaintiff-Appellant
v.

JOHN E. POTTER,
United States Postmaster General

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                  (5:06-CV-761)


Before WIENER, STEWART, and CLEMENT, Circuit Judges..
PER CURIAM:*
       Plaintiff-Appellant Otis W. Grigsby, Sr., proceeding pro se, appeals the
district court’s take-nothing judgment filed February 15, 2008, against Grigsby
and in favor of Defendant-Appellee, in conformity with the court’s Memorandum
Opinion and Order filed that same day.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-50249

      We have carefully reviewed the entire record on appeal, including the
Memorandum and Recommendation of the magistrate judge filed January 29,
2008 and the aforesaid Memorandum Opinion and Order of the district court,
both of which fully and accurately set forth the relevant facts and applicable law.
Our review satisfies us that the court’s reasoning and ruling are eminently
correct, fair, and just, and that Grigsby’s appeal is not only wholly without merit
but is so baseless in fact and in law as to be frivolous. Indeed, were Grigsby not
pro se, we would consider imposing sanctions pursuant to Federal Rule of
Appellate Procedure 38 for taking and pursuing a frivolous appeal. Instead, we
caution him that any further prolongation of this matter on his part could and
likely shall result in the imposition of sanctions.
      For the foregoing reasons, the judgment of the district court is, in all
respects, AFFIRMED, with all costs of these proceedings to be assessed against
Grigsby.




                                        2